Citation Nr: 1600876	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right lower extremity disability.

2.  Entitlement to service connection for a right lower extremity disability other than a right ankle sprain, to include residuals of a right femur fracture.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for PTSD, rated 30 percent disabling prior to August 5, 2007 and 50 percent disabling since that date.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge, Bronze Star Medal, and Air Medal.

These matters come before the Board of Veterans' Appeals (Board) from June 2004, January 2009, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California and San Diego, California.  The RO in Los Angeles, California currently has jurisdiction over the Veteran's appeal.

The Veteran testified before the undersigned at a December 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

Following the issuance of the June 2004 rating decision, the Veteran perfected an appeal of that decision with regard to the issue of entitlement to an increased rating for PTSD (see a February 2007 VA Form 9).  He subsequently requested a hearing as to this issue by way of a June 2007 VA Form 9.  During an August 2014 telephone conversation with the RO (see an August 2014 "Report of General Information" form (VA Form 27-0820)), the Veteran indicated that he warranted a 50 percent rating for PTSD.  In August 2014, the RO granted an increased (50 percent) rating for PTSD, effective from August 5, 2007.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has never explicitly withdrawn his appeal for an increased rating for PTSD and the maximum benefit as to that issue has not been awarded.  Nevertheless, the RO notified the Veteran by way of an August 2014 letter that the grant of a 50 percent rating for PTSD was considered a full grant of the benefit sought on appeal (based upon his August 2014 telephone conversation) and that the appeal was closed.  This issue was not identified as being on appeal during the December 2014 Board hearing and was not otherwise discussed during the hearing.  In a November 2015 statement, the Veteran's representative indicated that the Veteran wished to continue the appeal as to this issue and that he did not want a hearing on the issue.  Hence, the issue of entitlement to an increased rating for PTSD remains on appeal before the Board and the Board may proceed to adjudicate the issue.

The Board also notes that the Veteran had perfected an appeal with regard to claims of service connection for sleep apnea and a right ankle disability.  In the August 2014 rating decision, the RO granted service connection for sleep apnea and a right ankle sprain, and thereby resolved the appeal as to those issues.

The Board has recharacterized the claim of service connection for residuals of a right femur fracture as reflected on the title page to encompass all disabilities that are reasonably raised by the record other than the already service-connected right ankle sprain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a right lower extremity disability and hypertension, entitlement to an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right leg disability (currently claimed as residuals of a right femur fracture) was originally denied in an April 1969 rating decision on the basis that there was no medical evidence of any right leg disability; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  Evidence received more than one year since the April 1969 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disability, the absence of which was the basis of the previous denial.

3.  The Veteran's current left ear hearing loss is the result of in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The RO's April 1969 rating decision that denied the claim of service connection for a right leg disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015). 

2.  New and material has been received, and the claim of service connection for a right leg disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claim of service connection for a right lower extremity disability and the fact that the Board is granting service connection for left ear hearing loss, these claims are substantiated and there are no further VCAA duties at this time.  

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a right lower extremity disability (identified as a right leg disability) in an April 1969 rating decision, in pertinent part, on the basis that there was no medical evidence of any right leg disability.  Specifically, the RO explained that there was a right thigh scar at the time of the Veteran's entrance into service and that there was a history of a fracture of the femur with insertion of a rod in 1964.  The Veteran was evaluated in September 1967 due to complaints of pain in the area of the fracture site, he was referred for an orthopedic consultation, and examination revealed obvious atrophy of the thigh.  There was no record of any treatment for such complaints after October 1967 and no symptoms were recorded at the time of the Veteran's separation from service. 

The Veteran was notified of the April 1969 decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the April 1969 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received more than one year since the April 1969 denial includes a June 1994 VA examination report, a January 2005 VA clinic visit note, a July 2014 VA examination report, and the Veteran's testimony during the December 2014 hearing.  This evidence includes reports of right leg pain and right calf dysesthesia, bumps, and scarring.  Some of these symptoms have reportedly been present ever since service.  The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have a current right lower extremity disability related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a right lower extremity disability is reopened.
II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a November 2009 VA examination report reveals that the Veteran has been diagnosed as having left ear hearing loss as defined by VA.  See Id.  Thus, current left ear hearing loss has been demonstrated.

The Veteran contends that his current left ear hearing loss is the result of exposure to loud noises associated with military weaponry while serving in combat in Vietnam.  As he received the Combat Infantryman Badge, the evidence reflects that he was engaged in combat while in service.  In-service noise exposure could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

Here, the Veteran's "Certificate of Release or Discharge from Active Duty" (DD Form 214) and a January 2008 "Correction to DD Form 214" form (DD Form 215) indicates that he served in Vietnam from January 1968 to March 1969 and that he received the Combat Infantryman Badge.  He is competent to report noise exposure in service.  His reports of noise exposure in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary. Hence, the presence of in-service acoustic trauma is conceded.

There are conflicting medical opinions as to whether the Veteran's current left ear hearing loss is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A January 2005 VA examination report includes an opinion that the Veteran's hearing loss (including left ear hearing loss) was more than likely caused by the noise experienced in service.  There was no further explanation or reasoning provided for this opinion.

The examiner who conducted an October 2007 VA examination opined that the Veteran's left ear hearing loss was more than likely due to combat-related noise exposure in Vietnam.  He reasoned that the Veteran had been exposed to loud artillery explosions during service.

In May 2010, a VA audiologist reviewed the Veteran's file and opined that his left ear hearing loss was not caused by or a result of acoustic trauma during service.  He explained that although the Veteran may have been repeatedly exposed to acoustic trauma during service, an audiogram dated at the time of the January 2005 VA examination (more than 30 years after the Veteran was discharged from service) indicated that his left ear hearing was within normal limits per VA guidelines.

The May 2010 opinion is of limited probative value because it is entirely based on a finding that the Veteran's left ear hearing was normal "per VA guidelines" at the time of the January 2005 VA examination.  In other words, the examiner essentially reasoned that at the time of the January 2005 examination, the Veteran's left ear hearing had remained normal in the years since service.  Although it is accurate that he did not have left hearing loss as defined by 38 C.F.R. § 3.385 at the time of the January 2005 examination, the absence of evidence of a left ear hearing loss "disability" as defined by this regulation does not necessarily mean that he did not experience any left ear hearing impairment.  Specifically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the left ear pure tone threshold at 4,000 Hertz was 25 decibels during the January 2005 examination.  Also, the examiner who conducted that examination diagnosed the Veteran as having "bilateral" mild high frequency sensorineural hearing loss.  Moreover, a May 2004 VA audiology note includes a diagnosis of mild sensorineural hearing loss in the left ear.  Hence, some level of left ear hearing impairment was evident as early as May 2004 and during the January 2005 examination.  The May 2010 opinion is, therefore, of limited probative value because it does not acknowledge or discuss these findings.

The October 2007 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the January 2005 opinion is not accompanied by any specific explanation or rationale, it at least supports a conclusion that the Veteran's current left ear hearing loss is related to service.

In sum, the weight of the evidence reflects that it is likely that the Veteran's current left ear hearing loss is related to noise exposure in service.  In light of the January 2005 and November 2007 opinions and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for the currently diagnosed left ear hearing loss have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

As new and material evidence has been received, the claim of service connection for a right lower extremity disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for left ear hearing loss is granted.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83  .

In the present case, the Veteran contends that he experiences symptoms of hypertension.  For example, he reported during the December 2014 hearing that he experienced symptoms such as chest pain which he attributes to hypertension.  VA has recognized that veterans with PTSD have a higher risk of cardiovascular disease, including hypertension.  Therefore, the evidence suggests that the Veteran may have hypertension related to his service-connected PTSD.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current hypertension is triggered.

As for the claimed right lower extremity disability, the Veteran contends that he sustained a right leg injury prior to service, that his pre-existing right leg problems were aggravated during service, and that he has continued to experience right leg symptoms in the years since service.  Service treatment records include an August 1967 report of medical history form completed for purposes of entrance into service on which the Veteran reported that he broke his right leg in a tractor accident in 1964 and that he had a rod inserted in his femur.  A right upper leg scar was noted during his August 1967 entrance examination, but his leg was otherwise normal.  

In September 1967, the Veteran was treated for a painful burning sensation in his right leg which occurred while exercising/running.  X-rays revealed an old well healed fracture of the mid shaft of the femur.  There was no pathology to explain the burning pain, but there was some apparent "bony reaction."  The Veteran was again treated for pain and tenderness at the site of the old right femur fracture in October, November, and December 1967.  The pain was related to physical activity and there was obvious atrophy of the right thigh.  Moreover, a right leg scar was again noted during the Veteran's March 1969 separation examination, but there were no other right leg abnormalities at the time of the examination.

A VA examination was conducted in July 2014 and the Veteran was diagnosed as having degenerative joint disease of the right hip and a healed right femoral fracture.  The physician who conducted the examination opined that the Veteran's residual of a right femoral fracture, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by his military service, to include exercises and excess use in combat in Vietnam.  The examiner reasoned that examination of the Veteran revealed a right lateral thigh scar and X-ray evidence of bilateral hip degenerative joint disease which was likely due to the natural aging process.  His entrance examination noted a fracture of the right femur in October 1964 due to a tractor accident.  During his separation examination, there were no abnormal findings for the right femur to indicate any further aggravation beyond its natural progression and there were otherwise no other objective findings to indicate further aggravation of the claimed disability.

The examiner also opined that there were no residuals of aggravation currently related to the Veteran's right femur fracture.  This opinion was based on the fact that examination revealed full range of motion with no pain.  The degenerative joint disease of the right hip was likely related to the natural aging process.

The July 2014 opinion is insufficient because it is essentially entirely based on a lack of objective evidence of right lower extremity symptoms during the Veteran's March 1969 separation examination and it does not reflect consideration of his treatment for right leg symptoms on various occasions during service from September through December 1967.  Also, the examiner did not acknowledge or comment on the Veteran's reports of a continuity of right leg symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

In addition, it is unclear as to whether the examiner's opinion that the Veteran's residual of a right femoral fracture clearly and unmistakably existed prior to service applies to the Veteran's diagnosed right hip arthritis.  As explained above, only a right upper leg scar was noted during the August 1967 entrance examination and there were no other leg abnormalities.  Thus, the Veteran is presumed sound other than for the diagnosed right leg scar.

Hence, a remand is also necessary to obtain a new opinion as to the nature and etiology of any current right lower extremity disability and as to whether any such pre-existing disability was aggravated in service.

With respect to the claim for an increased rating for PTSD, the Veteran has reported on numerous occasions that he has received psychiatric treatment at the Vet Center in Sepulveda, California (Sepulveda Vet Center) and a July 2006 letter from that facility confirms that he has attended group therapy.  There are no treatment records from this facility in the file.  In addition, a February 2015 letter from a psychiatrist at the VA Greater Los Angeles Healthcare System indicates that the Veteran continued to receive psychiatric treatment at that location.  The most recent VA treatment records in the file are dated to July 2014.  Thus, a remand is also necessary to obtain all Vet Center records and all other updated VA treatment records.

The Veteran submitted formal claims for a TDIU (VA Form 21-8940) in September 2014 and February 2015 and he contends that he is unable to secure or follow any substantially gainful occupation due to service-connected disabilities.  

While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).

Moreover, a January 2010 e-mail from the VA Vocational Rehabilitation Program indicates that the Veteran had been a participant in that program.  There is no vocational rehabilitation folder currently included with the file and such evidence may be relevant to the issues on appeal.  Hence, any such records should be obtained upon remand. 

Also, the issues of entitlement to service connection for a cardiac disability (to include as secondary to service-connected PTSD) and entitlement to an increased rating for hearing loss have been raised by the record during the December 2014 hearing and on a March 2015 "Notice of Disagreement" form (VA Form 21-0958).  These issues have not yet been adjudicated and the unadjudicated claims as well as the increased rating issue being remanded are inextricably intertwined with the claim for a TDIU.  Hence, the Board will defer adjudication of the TDIU claim.

Lastly, following a January 2007 statement of the case, additional relevant evidence has been associated with the file which pertains to the issue of entitlement to an increased rating for PTSD.  Such evidence includes: VA treatment records dated since August 15, 2006; VA psychiatric examination reports dated in October 2007, July 2008, February 2014, and May 2015; and an August 2007 letter from I. Bornstein, PH.D.  As pertinent evidence was received subsequent to the January 2007 statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issue of entitlement to an increased rating for PTSD for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grant of service connection for left ear hearing loss and assign an appropriate rating.

2.  Adjudicate the claims of service connection for a cardiac disability (to include as secondary to service-connected PTSD) (see pages 19-21 of the December 2014 hearing transcript) and for an increased rating for hearing loss (see the March 2015 VA Form 21-0958). These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  Obtain and associate with the file the contents of the Veteran's vocational rehabilitation folder, including all counseling records. 

4.  Obtain all outstanding VA records of treatment, to specifically include:

(a)  all records from the Sepulveda Vet Center; 
(b)  all records from the VA Greater Los Angeles Healthcare System dated from July 2014 through the present; and
(c)  all relevant records from any other sufficiently identified VA facility. 

5.  Then, schedule the Veteran for a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hypertension diagnosed since March 2008, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was caused (in whole or in part) by the Veteran's service-connected PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was aggravated (made chronically worse) by the Veteran's service-connected PTSD?

In formulating the above opinions, the examiner must acknowledge and comment on any hypertension diagnosed since March 2008.  (The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right lower extremity disability other than a right ankle sprain.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right lower extremity disability other than a right ankle sprain identified (i.e. any such disability diagnosed since March 2008, including but not limited to degenerative joint disease of the right hip), the examiner shall answer all of the following questions:

(a)  Did the current right lower extremity disability clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(b)  If a current right lower extremity disability did not clearly and unmistakably pre-exist service, or pre-existed service and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the right lower extremity disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's right leg problems in service, is related to his physical duties/activities in service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

For purposes of the above opinions, the examiner shall presume that the Veteran's reports of his physical duties/activities in service and right lower extremity symptoms in service are accurate. 

In formulating the above opinions, the examiner must acknowledge and comment on any right lower extremity disabilities other than a right ankle sprain diagnosed since March 2008 (including, but not limited to, degenerative joint disease of the right hip), the Veteran's reported right leg injury prior to service, all instances of treatment for right lower extremity problems in his service treatment records (including the treatment for right leg symptoms in September, October, November, and December 1967), the Veteran's reported physical duties/activities in service, and his reports of having experienced right lower extremity symptoms ever since service.   

A complete rationale shall be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., PTSD; sleep apnea; tinnitus; retained shell fragments in the right shoulder and back; a right ankle sprain; and bilateral hearing loss) on his ordinary activities, to include his employability.  

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner shall also separately provide a description of any employment limitations which may be caused by hypertension and a right lower extremity disability other than a right ankle sprain if these were to be considered service-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

8.  After conducting any additional indicated development, readjudicate the issues of entitlement to service connection for a right lower extremity disability other than a right ankle sprain, entitlement to service connection for hypertension, entitlement to an increased rating for PTSD, and entitlement to a TDIU.  If the full benefit sought as to any of these issues remains denied, issue a supplemental statement of the case that considers all additional relevant evidence received since the January 2007 statement of the case and an August 2014 supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


